Citation Nr: 0520772	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-25 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the veteran's claim of service 
connection for PTSD.  The veteran testified before the Board, 
via videoconference from the RO, in May 2005.  

FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The weight of medical evidence fails to show a diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from PTSD as a result of 
multiple events in which he participated or witnessed while 
serving in the Pacific during World War II.  Although the 
Board accepts the veteran's statements as to stressors, the 
weight of medical evidence fails to show a diagnosis of PTSD 
and the claim must be denied.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  

If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.

The veteran claims that, while serving in various locations 
in the Pacific over a period of approximately 14 months 
during World War II, he was exposed to combat and non-combat 
stressors that support a PTSD diagnosis.  

His service personnel records show that his military 
occupational specialty (MOS) was a pharmacist's mate, or 
medical corpsman, and that he received awards that do not 
necessarily denote combat.  As a Navy medical corpsman 
stationed with Marines aviation, he treated many severely 
injured servicemen and prepared the corpses of servicemen 
killed in battle.  

The veteran testified regarding the "stress of just being in 
a battle zone," and stated that he witnessed numerous events 
that would qualify as stressors.  He pointed specifically, 
however, to an event in Zamboango, Mindanao, in the 
Philippines, where an F4U Corsair fighter plane loaded with a 
napalm bomb was attempting to take off and crashed on the 
runway.  There was a tremendous explosion, causing the plane 
ammunition to fire as well.  He and another medical corpsman, 
who was driving an ambulance, rescued the pilot from the 
burning plane and loaded him into the ambulance.  

The veteran submitted two "buddy" statements regarding this 
incident.  The first was written by a fellow soldier who, at 
the time of the crash, was on "crash" duty, and was to 
relieve the veteran from his shift of duty.  He stated that 
he was on the opposite end of the runway and had to circle 
around the end of the runway from where the planes were 
taking off.  By the time he arrived at the plane, the veteran 
had removed the pilot from the plane and sent him to the 
field hospital.  

The second statement was written by the driver of the 
ambulance.  He stated that he recalled the incident and 
remembered that the veteran helped him to put the injured 
pilot into the ambulance.  He described the devastated 
condition of the pilot's body and claimed that this incident 
had caused him personally to have nightmares and other 
emotional problems for years.  

The RO attempted, with some difficulty, to verify this 
stressor.  It appears that the veteran was frequently "on 
loan" to outfits other than the one to which he was 
primarily assigned.  Because of this, it was somewhat 
difficult to determine whether the veteran was witness to 
such an airplane crash.  Based on the evidence of record, it 
appears that the veteran was stationed with Air Warning 
Squadron 4, FMAW, FMF, in June 1945.  

In August 2004, the RO received casualty data from the 
National Archives and Records Administration pertaining to 
the summer of 1945.  This evidence indicates that there was 
an F4U plane crash on Zamboango on June 30, 1945.  While this 
evidence does not specifically reflect whether the veteran 
was witness to this crash, the submission of the two lay 
statements bolsters the veteran's claim, and the Board finds 
that this stressor may be considered confirmed.

The veteran asserted other, unconfirmed, stressors, including 
having to "booby trap" the camp for protection against the 
indigenous population of Mindanao island, a buddy walking 
into an airplane prop and being killed, having to prepare the 
corpse of a man who had drowned and whose body had beat 
against the coral surf for several days, being involved in a 
rescue mission of two pilots whose plane crashed into a 
mountain in China, accidentally running over a Chinese 
civilian while stationed in China following World War II, and 
getting news of the downing of his brother's plane over 
Japan.  The veteran also complained of fear induced by flying 
over unsecured areas, being stationed in mined waters, 
crowded living conditions, and poor hygienic conditions.  

Nonetheless, even if all the claimed stressors were verified, 
the medical evidence does not support a diagnosis of PTSD and 
service connection is, therefore, not warranted.  
Specifically, service medical records are negative for 
evidence of any psychiatric disability during service.  
Further, the veteran's psychiatric evaluation at separation 
in April 1946 was normal.  Moreover, there is no post service 
complaints of, treatment for, or diagnosis of PTSD until 
after the veteran filed his claim in 1999.

In support of his claim, the veteran directs attention to a 
December 1999 VA examination.  At that time, the veteran 
described nine circumstances of trauma and the examiner noted 
that he possibly could have described more had more time been 
available.  As examples, the veteran recalled a marine who 
suddenly started shooting at his own troops, being involved 
in a failed rescue attempt of a drowning man, "nerve-
wracking" flights to pick up the wounded and dead, having to 
sleep with his rifle while in the Philippines, a plane 
crashing on takeoff, running over a Chinese civilian with the 
ambulance, and losing his brother.  The examiner indicated 
that the veteran had identified himself with his brother to 
the extent that he experienced this tragedy as if it had 
happened to him.  

The veteran stated that he participated in social life out of 
duty but that he was not comfortable in crowds.  The examiner 
reflected that the veteran's symptoms were primarily 
manifested by sleep disturbances, as he complained of 
nightmares in which he experienced himself being attacked.  
The nightmares were noted to occur several times within a 
two-week basis, and then there may be a period of two to 
three months that he did not have them.  

The examiner affirmed that the veteran minimized his symptoms 
as a result of his "intense defensiveness and efforts to be 
strong."  The diagnosis was chronic PTSD with mild symptoms.  
However, the examiner noted that the veteran's file was not 
available for review.  Subsequent to this examination, 
outpatient treatment records accepted the diagnosis of PTSD.

However, an evaluation of the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Although supportive of the veteran's claim, the Board is 
inclined to place less probative value on the December 1999 
examination.  To this end, the Board assigns greater weight 
on two subsequent VA examinations, undertaken to directly 
address the issue on appeal.

In a July 2003 examination, the veteran's claimed stressors 
were discussed in detail and the examiner reviewed the claims 
file.  In addressing PTSD, the examiner noted in detail that 
while the veteran met the criterion of exposure to a 
traumatic event, it was unclear whether his symptomatology 
related to the events.  

Specifically, it was noted that the veteran did not appear to 
avoid stimuli associated with the trauma, nor did he fit the 
criteria of efforts to avoid activities, places, or people 
that arouse recollections of the trauma.  Additionally, the 
veteran reported himself to be fairly social, and while his 
record indicated that he had previously reported some periods 
of time in his life where he had avoided certain activities, 
places, or people, he currently denied that to be the case.  

The examiner reported that the veteran did not demonstrate an 
inability to recall an important aspect of the trauma, nor 
did he demonstrate a marked diminished interest or 
participation in significant activities, or demonstrate a 
feeling of detachment or estrangement from others.  The 
veteran demonstrated some difficulty with relationships; 
however, this was felt to be characterological in terms of 
impulse control behavior and superficiality rather than 
estrangement or detachment from others.  

The veteran also did not give any evidence of hypervigilance 
or exaggerated startle response, or that any of his symptoms 
had caused clinically significant distress or impairment to 
social, occupational or other important areas of functioning.  
Overall, the examiner felt that the veteran needed to tell 
his story.  

On the Mississippi Scale for Combat-Related Posttraumatic 
Stress Disorder, the veteran obtained a score of 80, which 
the examiner noted did not suggest combat-related stress 
disorder, but rather reflected other psychiatric 
difficulties, which was consistent with his diagnosed 
personality profile.  The final diagnosis was bipolar II, 
mixed, with a narcissistic and self-defeating personality.

In a February 2005 VA examination, another examiner 
essentially confirmed the results of the July 2003 
examination.  At the time of the February 2005 examination, 
it was noted that the veteran was separated from his wife of 
56 years, due to his involvement with a much young woman.  

The veteran reported that prior to leaving home, he 
experienced difficulty sleeping as a result of his wife's 
constant questions regarding his relationship.  He 
additionally reported that he continued to experience 
nightmares once or twice a month, and that his nightmares 
used to be related solely to his combat experience, but had 
become "more confusing and chaotic."  He stated that he did 
experience some intrusive memories of his experiences in the 
war.  

The veteran related that he had a great number of friends and 
an active social life.  In assessing whether the veteran had 
PTSD, the examiner noted that while the veteran had 
experienced a number of traumatic events during service, he 
did not report the avoidance and hyperarousal symptoms that 
were necessary to meet the criteria for a diagnosis of PTSD.  

The examiner found that the veteran was suffering from a 
number of psychosocial stressors and that this was most 
likely why he had been most recently diagnosed with an 
adjustment disorder.  The examiner concluded that a diagnosis 
of bipolar disorder would be the most appropriate diagnosis 
for this patient.  The examiner noted that she found it 
difficult to refute the objective evidence provided by the 
previous VA examiner's evaluation, and that at that time, she 
agreed with the diagnosis and conclusions.  

In placing greater weight on these two examination, the Board 
notes that neither of these examinations resulted in a 
diagnosis of PTSD.  Further, at both examinations, the 
veteran's claimed stressors were discussed in detail and the 
veteran's file was reviewed.  Moreover, both examinations 
acknowledged the December 1999 diagnosis of PTSD but provided 
rationales as to why the diagnosis of PTSD was not 
appropriate.

In addition, the July 2003 examination report indicated that 
although the veteran showed some symptoms of PTSD, he did not 
appear to show the full PTSD syndrome.  The Board also notes 
that the July 2003 examination report included a detailed 
analysis of the veteran's difficulties, civilian history, 
treatment history, social adjustment, and current complaints.  
The veteran also underwent extensive psychological testing as 
part of that examination.

Next, in the February 2005 report of examination, the 
examiner addressed the stressors, conducted a complete mental 
status examination, and reviewed the claims file.  She noted 
that she had reviewed both previous VA examinations and could 
find no basis on which to disagree with the July 2003 
assessment.  Given the greater detail and more extensive 
testing undertaken, the Board finds that the July 2003 and 
February 2005 opinions are more probative than the December 
1999 diagnosis.  See Wensch v. Principi, 15 Vet. App. 362 
(2001).

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether he in fact suffers from service-
related PTSD.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).

While the veteran's service-related stressor involving the 
plane crash has been conceded for the purposes of this 
decision, and the Board acknowledges the veteran's honorable 
military service, the Board finds that the weight of the 
medical evidence fails to support a diagnosis of PTSD.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine, 
particularly in light of the fact that the results of the 
first VA examination support the veteran's claim.  However, 
as the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim; this notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  

The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the initial unfavorable decision was issued in January 
2003.  But even under Pelegrini, the notices to the appellant 
informed him of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  The RO sent the appellant correspondence in 
January 2001, a statement of the case in August 2003, and a 
supplemental statement of the case in February 2005.  

There was no harm to the appellant, as VA made all efforts to 
notify and to assist him with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing and content 
of the notices to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Thus, VA has satisfied its duty to 
notify the appellant.  

In addition, VA has obtained all relevant evidence identified 
by the appellant, including service medical records and post-
service medical evidence.  Moreover, the veteran has 
undergone three VA examinations with respect to the issue.  
Further, he has requested and been provided with hearings 
before the RO and before the Board.  Thus, VA has complied 
with all duties to assist the appellant in securing relevant 
evidence.


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	Linda A. Howell
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


